DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 03/15/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number 431 in Figure 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stam (US-2009/205412-A1) in view of Khine (US-2012/0129208-A1), and as evidenced by St. Cyr (US-2014/0116160-A1). 
Regarding claim 1, Stam teaches a sample holder for containing a substance in a solid form screening process, comprising:
	a body with a sidewall portion (referred to as outer wall 5), a bottom portion (referred to as top filter surface 9) and a hollow interior (referred to as well 2) limited by the sidewall portion (5) and the bottom portion (9) ([0040], [0044] and Figure 2c). 
Stam does teach where the entire well plate 1 may be made of an inert material that is at least substantially X-ray transparent such as PTFE, PVDF, or PFA ([0045] and Figure 1). As further stated by paragraph [0045], at least the fluid contact surface 8 and top filter surface 9 are made of an inert material, which are understood to be X-ray transparent. Stam does not teach wherein the bottom portion is made of a thermoplastic polyimide. 
In the analogous art of microwell plates, Khine teaches a microwell array comprising a plurality of microwells. 
Specifically, Khine teaches a microwell array formed from thermoplastic materials from the group consisting of polyimide ([0069]). 
Examiner further finds that the prior art contained a device/method/product (i.e., microwells) which differed from the claimed device by the substitution of component(s) (i.e., the microwells of Stam being made of PTFE, PVDF, or PFA) with other component(s) (i.e., microwells made of thermoplastic polyimide taught by Khine), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the material of the microwells of reference Stam with the thermoplastic polyimide of reference Khine, since the result would have been predictable.
As evidenced by St. Cyr, it is understood that a thermoplastic comprising polyimide polymer is generally inert such that it will not interfere or contaminate sample analysis ([0054]). 
Regarding claim 2, the combination of Stam and Khine teach the sample holder according to claim 1. 
Stam further teaches wherein the sidewall portion (5) and the bottom portion (9) are one single piece (see paragraph [0020] and [0025]).
Regarding claim 3, the combination of Stam and Khine teach the sample holder according to claim 1.
Stam further teaches wherein the body is essentially circular cylindrical (see Figure 2c). 
Regarding claim 4, the combination of Stam and Khine teach the sample holder according to claim 1. Neither Stam nor Khine teach wherein the bottom portion (9) of the body has a thickness of about 150 micrometer or less, of about 100 micrometer or less, of about 50 micrometer or less, or of about 25 micrometer or less. 
It would have been obvious to one of ordinary skill in the art to determine, through routine experimentation, the optimum thickness of the bottom portion (9) to a range of 150 micrometers or less which would allow for the desired amount of thermal conductivity of the walls for the wells ([0055] of Stam) (MPEP § 2144.05 (II)).   
Regarding claim 5, the combination of Stam and Khine teach the sample holder according to claim 1. 
Stam further teaches wherein in the interior (2) of the body the bottom portion (9) and the sidewall portion (5) form an essentially right angle (see Figure 2c). 
Regarding claim 6, the combination of Stam and Khine teach the sample holder according to claim 1.
Stam further teaches wherein the sidewall portion (5) of the body has a protruding section (referred to as wider portion 11) in which an outer diameter of the sidewall portion (5) exceeds an outer diameter of the sidewall portion (5) outside the protruding section (11). As seen in Figure 2c, the wells 2 have a wider portion 11 at the upper end. 
Regarding claim 7, the combination of Stam and Khine teach the sample holder according to claim 6. 

Regarding claim 8, the combination of Stam and Khine teach the sample holder according to claim 6. 
Stam further teaches wherein the protruding section (11) of the sidewall portion (5) forms an upper step. As seen in Figure 2c, it is understood that there is an upper step as seen in the annotated Figure 2c as seen below enclosed by the circle second from the left. It is understood that the upper step enclosed by the circle second from the left would also appear above the lower step, the circle was drawn on the opposite side to show clarity of what was considered the lower and upper steps. 


    PNG
    media_image1.png
    209
    319
    media_image1.png
    Greyscale

	Regarding claim 9, the combination of Stam and Khine teach the sample holder according to claim 1. 
	Neither Stam nor Khine teach wherein the sidewall portion (5) of the body has a thickness in a range of between about 400 micrometer and about 1500 micrometer, of 
It would have been obvious to one of ordinary skill in the art at to determine, through routine experimentation, the optimum thickness of the sidewall portion (5) to a range of between 400 micrometers to 1500 micrometers which would allow for the desired amount of thermal conductivity for the walls of the wells ([0055] of Stam) (MPEP § 2144.05 (II)).  
Regarding claim 10, the combination of Stam and Khine teach the sample holder according to claim 6.
Neither Stam nor Khine teach wherein the sidewall portion (5) of the body has a thickness in a range of between about 400 micrometer and about 1500 micrometer, of between about 600 micrometer and about 1200 micrometer, or of between about 700 micrometer and about 1000 micrometer, and wherein the thickness of the protruding section (11) of the sidewall portion (5) of the body is about 400 micrometer to about 200 micrometer bigger than the outside of the protruding section (11). 
It would have been obvious to one of ordinary skill in the art to determine, through routine experimentation, the optimum thickness of the sidewall portion (5) to a range of between 400 to 1500 micrometers and the optimum thickness of the protruding section to a range of about 400 to 200 micrometers bigger than outside of the protruding section which would allow for the desired thermal conductivity of the walls of the wells, and allow for the wells to receive the stopper (MPEP § 2144.05 (II)). 
Regarding claim 11, the combination of Stam and Khine teach the sample holder according to claim 1. 
Stam further teaches a cap (referred to as stopper 11) adapted to be arranged on the body to close the interior (2) of the body ([0047] and Figure 2c). 
Regarding claim 12, the combination of Stam and Khine teach the sample holder according to claim 11.
Stam teaches as stated in paragraph [0046] that the stopper 10 may be made of PTFE or any suitable material. 
Examiner further finds that the prior art contained a device/method/product (i.e., a stopper) which differed from the claimed device by the substitution of component(s) (i.e., the 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the material of the stopper 10 of reference Stam with the thermoplastic polyimide of reference Khine, since the result would have been predictable.
Regarding claim 13, the combination of Stam and Khine teach the sample holder according to claim 11.
	Stam further teaches wherein the cap (10) has a first mating structure and the body has a second mating structure wherein the first mating structure pressure-fits the second mating structure when the cap (10) closes the body. 	
As seen in Figure 2c, stopper 10 has a tapered shape, which is understood to be a mating structure. Further seen in Figure 2c, the body has wider portion 11 which is understood to be a mating structure. As it is understood, the stopper 10 has a tapered shape such that it would need to be pressed into the well 2 to seal (see Figure 2c). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,919,041. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application and claim 1 of the issued patent are claiming a sample holder with sidewall and bottom portions with a hollow interior made of a thermoplastic polyimide. 
Claim 4 of the instant claim and claim 2 of the issued patent are claiming where the thickness of the bottom portion of the sample holder is 150 micrometers or less. 
Claim 12 of the instant and claim 5 of the issued patent are claiming where the cap is made of a thermoplastic polyimide. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Voegelin (US-2010/0068100-A1) teaches a sample carrier used in X-ray diffractometry, where the carrier has a bottom part, lid, and first and second membranes that may be made of Kapton so that X-rays may pass through the sample carrier during analysis ([0043]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798